Citation Nr: 0123721	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for death pension benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel






INTRODUCTION

The veteran served on active duty from in the Recognized 
Guerrilla Service from November 3, 1942 to July 15, 1945, and 
in the Regular Philippine Army from July 16, 1945 to March 
29, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 determination of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO administratively denied 
entitlement to service connection for the cause of the 
veteran's death, and basic eligibility for nonservice-
connected death pension benefits.

The RO affirmed the determinations previously entered when it 
issued a rating decision in March 2001.


FINDINGS OF FACT

1.  The veteran died on August [redacted] 1997.

2.  The death certificate listed the cause of death as 
septicemia post CVA infected bed sore for two years.  

3.  Service connection was not in effect for any disability 
during the veteran's lifetime. 

4.  The United States Army Reserve Personnel Center 
(ARPERCEN) has certified that the appellant's spouse had 
regular guerilla and regular Philippine Army service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991);  38 C.F.R. §§ 3.303, 3.312 (2000).

2.  The requirements of basic eligibility for nonservice-
connected pension benefits based on qualifying service by the 
appellant's deceased spouse have not been met.  38 U.S.C.A. 
§§ 101(2), 107(b), 1541 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(d), (4), 3.2, 3.3, 3.6, 3.8, 3.9(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter; Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the administrative 
determination, rating decision, statement of the case, and 
associated correspondence informed the appellant of the 
information and evidence needed to substantiate her claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
requested all relevant records identified by the appellant, 
the appellant was informed in various letters what records 
the RO was requesting, and she was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; as such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.


Criteria; Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In case of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service connection must be supported 
by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Factual Background

A review of service medical documentation of record discloses 
it is negative for any pertinent findings.

A review of a March 1946 Affidavit for Philippine Army 
Personnel shows the veteran reported that he had had no 
wounds or illnesses from December 1941. 




The death certificate shows that the veteran died in August 
1997.  The death certificate listed the cause of death as 
septicemia post CVA infected bed sore for two years.

The claims file is devoid of any medical treatment records 
subsequent to service.

In her notice of disagreement, the appellant reported that 
her husband had told her that during the war years he was 
exposed to the hostile environment, the heat and cold, 
sleepless nights in the jungle.  He was served meager food 
and no adequate uniforms were issued.  There was no potable 
water to drink, and he was subject to insect bites that 
caused malaria, typhoid and other tropical diseases.

She further indicated that during his tour of duty, the 
veteran contracted tropical diseases, malaria, dysentery, 
beriberi fever, arthritis, diarrhea, and edema.  She noted 
that soldiers who contracted these diseases had not been 
administered proper medications.  She further reported that 
the veteran told her that no records of his in-service 
illnesses had been kept, and that he had had relapses of 
these diseases almost immediately after service.  

In her July 2001 substantive appeal, the appellant reported 
that the veteran contracted beriberi, arthritis/edema, and/or 
malaria, while in the service from 1942 to 1946.  She noted 
that as the veteran's sickness developed, he succumbed to 
hypertension and was paralyzed or bedridden for several years 
until he died as a result of septicemia due to post CVA 
sores.  The appellant indicated that she took care of the 
veteran as she could not afford to send him to a hospital.  





Analysis

The Board notes that a claim for service connection for the 
cause of the death is treated as a new claim, regardless of 
the status or adjudication of service-connected disability 
claims brought by the veteran before his death.  Lathan v. 
Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2000).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000; 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra.

The current disability requirement has been met because the 
veteran died of septicemia post CVA infected bed sore.  

The competent and probative evidence, however, establishes 
that the disability that caused the veteran's death, as 
listed on the death certificate, was neither incurred in nor 
aggravated by military service.  

The service medical documentation of record shows no 
complaints, findings, or evidence referable to the cause of 
the veteran's death as listed on the death certificate.  In 
fact, as reported earlier, the veteran denied a history of 
any disease or injury when he completed an affidavit in 1946 
following completion of his service.

As to the cause of death listed on the veteran's death 
certificate, the Board notes that the claims folder contains 
no record of treatment for the disorder either during service 
or subsequent to service.  The appellant has been invited to 
submit medical evidence in support of her claim, and has not 
provided such evidence.  

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death 
is related to service is her own contentions, which are set 
forth in various correspondences received by VA.  The Board 
does not doubt the sincerity of the appellant's belief in 
this claimed causal connection.  However, as the appellant 
has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation which led to the veteran's death.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's cause of death is elated to a disease 
or injury incurred, or aggravated by, service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board reiterates 
that the appellant's own statements linking the cause of 
death to service are not competent evidence in this case.  
Espiritu, supra.



The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit f the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Eligibility for VA Benefits

Factual Background

The appellant seeks entitlement to nonservice-connected death 
pension benefits based upon her argument that her spouse had 
service as a member as a recognized guerilla and as a member 
of the Regular Philippine Army.  He died in August 1997.  

A review of the record discloses that in December 1990, the 
ARPERSCEN certified that the veteran had recognized guerilla 
service from November 3, 1942, to July 15, 1945, and service 
in the Regular Philippine Army from July 16, 1945, to March 
29, 1946.  


Criteria

Death pension benefits may be paid to a surviving spouse who 
was married to a veteran of World War II for one year or more 
prior to the veteran's death, or for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage, or prior to January 1, 1957.  38 U.S.C.A. 
§ 1541 (West 1991).  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions: (1) 
the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).


Analysis

As set out above, the United States service department 
certified that the appellant's spouse had recognized guerilla 
service from November 3, 1942, to July 15, 1945, and service 
in the Regular Philippine Army from July 16, 1945, to March 
29, 1946.  The service department's findings as to service 
are binding on VA for the purposes of establishing service in 
the U.S. Armed Forces, Philippine Commonwealth Army, or 
Philippine guerrillas in the service of the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The veteran's service in the Regular Philippine Army and 
recognized guerrillas is not deemed to be qualifying service 
for pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  

As evidenced by certifications from the service department, 
the appellant's spouse has no other recognized service.  
Accordingly, it is apparent that favorable action in 
connection with the appellant's claim for death pension 
benefits is not in order.

In Quiban v. Veterans Admin., 928 F.2d. 1154 (D.C. Cir. 
1991), the United States Court of Appeals for the District of 
Columbia upheld the constitutionality of 38 U.S.C.A. 
§ 107(a).  In Talon v. Brown, 999 F.2d. 514 (Fed. Cir. 1993), 
the United States Court for the Federal Circuit, citing 
Quiban, also upheld the constitutionality of 38 U.S.C.A. 
§ 107(a).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for death pension is precluded 
based on the recognized service. Therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to basic eligibility for nonservice-connected VA 
death pension benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

